.   .   .




                                          OEWEY   GENERAL
                                         OF TEXAS




Col. Wilson E. Speir, Director                        Opinion No. M-461
Texas Department of Public Safety
5805 North Lamar                                     Re: Application of Article 668713,
Austin, Texas 78751                                      Vernon’s Civil Statutes, as
                                                         amended by Senate Bill 743 of
                                                         the 61st Legislature, R. S., 1969,
                                                         to suspended driver’s licenses
                                                         under Sections 22 and 24, of
                                                         Article 668713, Vernon’s Civil
                                                         Statutes, and Sections 5b, 7, 14
                                                         and 17 of Article 67Olh, Vernon’s
                                                         Civil Statutes

Dear   Colonel Speir:         ,.

    In your recent request concerning the above captioned matter, you have
asked this office for an answer to the following three questions (which are grouped
since they are closely identical):

        Questions    1, 2, & 3~ Must an individual whose driver’s license
                                has been suspended furnish proof of finan-
                                cial responsibility as required by Article
                                6701h, Vernon’s Civil Statutes, in order to
                                obtain an occupational license under the terms
                                of Article 66874 as amended by Senate Bill
                                743 of the 61st Legislature, R. S., 1969, where
                                the suspension has occurred under the provisions
                                   Of:


                                         1.   Section 22, Article   66874   Vernon’s
                                              Civil Statutes

                                         2.   Section 24, Article   66874   Vernon’s
                                              Civil Statutes

                                         3.   Sections 5b, 7, 14, 17, Article    6701h,
                                              Vernon‘s Civil Statutes
                                          - 2285 -
Col.    Wilson E. Speir, page 2 (M- 461)


    Examination of the various sections of Article 668713and 6701h cited in
your questions reveals that the enumerated sections provide for suspensions
of different types. Section 22 involves suspension after hearing, whereas
Section 24 governs automatic suspensions upon final conviction of various driving
offenses.   Sections 5b, 7, 14 and 17 of Article 6701h (known as the Texas Safety
Responsibility Law) all involve suspensions having to do with noncompliance
with the Article such as failure to provide financial responsibility following an
accident.

       The answers to all of your questions are affirmative.

     Senate Bill 743 amends Article 6687b by adding Section 23A. This section
provides for the obtaining of an “occupational” driver’s license after a previous
license has been suspended.     Subsection (a) of Section 23A begins by providing
that “any person whose license has been suspended for causes other than physical
or mental disability or impairment may file” a petition in district court seeking
an “occupational” license in conformity with the section.    The subsection also
requires that the applicant provide the court with “proof of a valid policy of
automobile liability insurance in accordance with the provisions of the Texas
Safety Responsibility Law” 0 Subsection (b) of the same section further provides
that upon receipt of the court’s order by the Department of Public Safety, and after
compliance with the provisions of the Texas Safety Responsibility Law, the
Department shall issue the license.           .~)

     In answering your questions affirmatively,   it seems cI,ear from the amend-
ment that it was the intent of the Legislature to require allapplicants seeking an
“occupational license” to comply with the Texas Safety Rxponsibility     Law. This
compl,iance is twofold.   Subsection (a) requires proof of compliance in the
district court, while Subsection (b) requires compliance as a condition to the
issuance of a license by the Department.     Any suspended applicant whose suspen-
sion was caused by mental or physical disability or impairment, whether in accord
with one of the cited sections or not, could not make application under the
amended provision, but short of that, all other applicants would be eligible to
have their license repYaced by a limited’occupational”     license and would have
to comply with Section 23A,

                                      SUMMARY

       An individual whose license has been suspended under the provisions     of

           (1) Section 22, Article 668733, Vernon’s     Civil Statutes,

           (2) Section 24, Article   668733, Vernon’s   Civil   Statutes, or

                                         - 2286 -
Col. Wilson E. Speir, page 3 (M-461)


       (3) Sections Sb, 7, 14, 17, Article   6701h, Vernon’s   Civil Statutes

must furnish proof of a valid policy of automobile liability insurance in
accordance with Article 6701h, Vernon’s Civil Statutes and must further comply
with Article 67014 Vernon’s Civil Statutes, in order to obtain an occupational
license under the terms of Article 6687b. Vernon’s Civil Statutes, as amended
by Senate Bill 743 of the 61st Legislature. 2




Prepared by Thomas F. Sedberry
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
George Kelton, Vice-Chairman

Jay Floyd
Houghton Brownlee e Jr I
BiPl Corbusier
John Grace

MEADE F. GRIFFIN
Staff Legal Assistant

HAWTHORNE PHILLIPS
Executive Assistant

NOLA WHITE
First Assistant




                           t      - 2287 -